       Case 4:19-cv-00632-RDP-JHE Document 14 Filed 01/07/21 Page 1 of 1                                          FILED
                                                                                                         2021 Jan-07 AM 09:25
                                                                                                         U.S. DISTRICT COURT
                                                                                                             N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    MIDDLE DIVISION

 JUSTIN DEVONTERRIOUS JONES,                            )
                                                        )
            Plaintiff,                                  )
                                                        )
 v.                                                     )    Case No. 4:19-cv-00632-RDP-JHE
                                                        )
 WARDEN III KARLA JONES,                                )
                                                        )
            Defendant.                                  )

                                     MEMORANDUM OPINION
        The Magistrate Judge filed a Report and Recommendation on November 9, 2020,

recommending this action be dismissed without prejudice for failing to state a claim upon which

relief can be granted, pursuant to 28 U.S.C. § 1915A(b). (Doc. 11). Although the Magistrate

Judge advised Plaintiff of his right to file specific written objections,1 the court has received no

objections.

        Having carefully reviewed and considered de novo all the materials in the court file,

including the Report and Recommendation, the Magistrate Judge’s Report is hereby ADOPTED

and the Recommendation is ACCEPTED. Therefore, in accordance with 28 U.S.C. § 1915A(b),

this action is due to be dismissed without prejudice for failing to state a claim upon which relief

can be granted. A Final Judgment will be entered.

        DONE and ORDERED this January 7, 2021.



                                                   _________________________________
                                                   R. DAVID PROCTOR
                                                   UNITED STATES DISTRICT JUDGE

        1
           When the Report and Recommendation was returned to the court as “undeliverable” (Doc. 12), a copy of
the Report and Recommendation was resent to Plaintiff at Fountain Correctional Center and he was provided
additional time to file objections. (Doc. 13).
